Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0203732 A1 (hereinafter BRUSILOVSKY) in view of US 2009/0069051 A1 (hereinafter JAIN).
Regarding claim 1, BRUSILOVSKY discloses a system of at least one Legacy personal communication device including a legacy modem, the system comprising: a Legacy personal communication device having at least one legacy wireless output channel which has been neutralized (See fig. 1, par. 18, 26, 29-34, where BRUSILOVSKY teaches that a mobile device uses a wireless modem as a 2G/3G interface, hence a legacy modem, and performs a network selection process to determine handoff of communications between networks, hence neutralizing a wireless output channel of a particular network whenever the particular network is not a selected network for communications after handoff.).
BRUSILOVSKY does not specify a system for ex post facto upgrading of at least one Legacy personal communication device lacking at least one desired wireless communication feature, wherein an upgraded communication device includes an auxiliary modem physically connected via an ex post facto physical connection to a Legacy personal communication device.
In the same or similar field of endeavor, JAIN teaches a system for ex post facto upgrading of at least one Legacy personal communication device lacking at least one desired wireless communication feature (See fig. 1-2A, 6-8, par. 24-29, 39, 76, where JAIN teaches upgrading a device, such as a smartphone, by connecting to a cover with a smart card that provides a previously inaccessible wireless broadband service, hence upgrading a legacy device lacking a desired wireless feature.), wherein an upgraded communication device includes an auxiliary modem physically connected via an ex post facto physical connection to a Legacy personal communication device (See fig. 1, 6, par. 27-29, 37, 59-62, 69, where JAIN teaches that the cover with the smart card provides wireless broadband modem access via a USB connector to an existing USB port of the legacy device, hence connected via an ex post facto physical connection, that also allows the smart card to communicate with the host device to perform authentication, encryption and external communications.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a system for ex post facto upgrading of at least one Legacy personal communication device lacking at least one desired wireless communication feature, wherein an upgraded communication device includes an auxiliary modem physically connected via an ex post facto physical connection to a Legacy personal communication device as taught by JAIN in the device of BRUSILOVSKY in order to provide additional communication opportunities for the user by allowing alternative communications via the wireless broadband service provided by the cover via an existing USB port such that the user’s communication experience is enhanced without having to replace or substantially modify an existing mobile device (as suggested by JAIN in par. 7, 24-26).
Regarding claim 2, BRUSILOVSKY and JAIN disclose wherein the Legacy personal communication device has a USB port and wherein said auxiliary modem’s ex post facto physical connection to the Legacy personal communication device is via the USB port (See fig. 1, 6, par. 27-29, 37, 59-61, 69 of JAIN as applied above, where JAIN teaches that the cover with the smart card provides wireless broadband modem access via a USB connector to an existing USB port of the legacy device, hence via an ex post facto physical connection.).
Regarding claim 3, BRUSILOVSKY does not specify wherein said at least one desired cellular communication feature comprises at least one cellular communication security feature lacking in said legacy device and wherein said upgraded communication device also includes a security module, disposed intermediate said ex post facto physical connection and said auxiliary modem, which provides said at least one desired cellular communication security feature.
JAIN teaches wherein said at least one desired cellular communication feature comprises at least one cellular communication security feature lacking in said legacy device and wherein said upgraded communication device also includes a security module, disposed intermediate said ex post facto physical connection and said auxiliary modem, which provides said at least one desired cellular communication security feature (See fig. 6, par. 41, 46, 53, 60, 62-65, where JAIN teaches: that the cover with the smart card includes a security module and related secure memory; wherein the security module provides security features that were not previously available in the mobile device, such as authentication and encryption of data including user name, user ID, password, subscription ID, user profile, etc.; wherein the security module is disposed between the broadband modem and the CPU that interfaces with the host device, hence between the ex post facto physical connection and said auxiliary modem).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein said at least one desired cellular communication feature comprises at least one cellular communication security feature lacking in said legacy device and wherein said upgraded communication device also includes a security module, disposed intermediate said ex post facto physical connection and said auxiliary modem, which provides said at least one desired cellular communication security feature as taught by JAIN in the device of BRUSILOVSKY in order to provide additional communication opportunities for the user by allowing the communications via the wireless broadband service provided by the cover in an encrypted and secure manner such that the user’s communication experience is enhanced without having to sacrifice security by risking unauthorized connections or access to data (as suggested by JAIN in par. 62-65).
Regarding claim 4, BRUSILOVSKY and JAIN disclose a wherein said desired cellular communication security feature lacking in said legacy device comprises cryptographic protection for data wirelessly exiting the Legacy personal communication device, wherein said cryptographic protection is provided by providing encrypting functionality in said security module (See par. par. 41, 46, 53, 64 of JAIN, where JAIN teaches encrypting communication to protect data, such as user name, user ID, password, subscription ID, user profile, etc.).
Regarding claim 5, BRUSILOVSKY and JAIN disclose wherein said desired cellular communication security feature lacking in said legacy device comprises data security protection for data exiting the Legacy personal communication device via a USB port, wherein said data security protection is provided by providing cyber defense functionality in said security module (See par. par. 41, 46, 53, 64 of JAIN, where JAIN teaches performing authentication to prevent unauthorized access and also encrypting communication to protect data, such as user name, user ID, password, subscription ID, user profile, etc., hence a cyber defense functionality. Examiner notes that the term “cyber defense functionality” is broad as it does not specify any particular type of functionality beyond protecting information.).
Regarding claim 6, BRUSILOVSKY and JAIN disclose wherein said desired cellular communication security feature lacking in said legacy device comprises ability to cope with interference and wherein said ability is provided by providing interference coping functionality in said security module (See par. par. 41, 46, 53, 64 of JAIN, where JAIN teaches performing authentication and encryption to prevent unauthorized access of data, which is a form of communication interference, hence providing a previously unavailable ability to cope with communication interference. Examiner notes that the term “interference coping functionality” is broad as it does not specify any particular type of functionality beyond coping with any type of interference.).
Regarding claim 7, BRUSILOVSKY and JAIN disclose wherein said at least one desired cellular communication feature comprises at least one next-generation feature lacking in said legacy device (See fig. 1, 6, par. 27-29, 37, 59-61, 69 of JAIN, where JAIN teaches providing wireless broadband modem access to the legacy device, hence a next-generation feature lacking in the legacy device. Examiner notes that the term “next-generation feature” is broad as it does not require any particular feature other than one not already present in the legacy device.). 
Regarding claim 8, BRUSILOVSKY and JAIN disclose wherein said legacy device is a 3rd generation device (See par. 18 of BRUSILOVSKY, where BRUSILOVSKY discloses that the mobile device operates according to 3G, hence a third generation device.) and wherein said at least one desired cellular communication feature comprises at least one 4th-generation feature (See fig. 1-2A, 6-8, par. 24-29, 39, 76 of JAIN, where JAIN teaches providing a previously inaccessible wireless broadband service, hence inherently a 4th-generation feature because wireless broadband is a feature of 4G. Examiner notes that the current language is broad in that it does not require the mobile device to be a 4G device but rather implement a “4th-generation feature” which is interpreted as any feature corresponding to any 4th-generation without necessarily complying with all 4th-generation requirements.).
Regarding claim 12, BRUSILOVSKY and JAIN disclose wherein said Legacy personal communication device comprises at least one of: feature phones, smartphones, tablets, eReaders, netbooks, automotive navigation devices and gaming consoles (See par. 2, 18, 22 of BRUSILOVSKY, where BRUSILOVSKY discloses the mobile device is implemented as a 2G/3G mobile phone for performing communication of voice, text, email, video, etc., as well as communication via WLAN, hence at least a feature phone and a smartphone).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BRUSILOVSKY in view of JAIN and Examiner’s Official Notice.
Regarding claim 9, BRUSILOVSKY and JAIN disclose wherein the Legacy personal communication device includes a modem which supports communication in a first, legacy frequency band and wherein the auxiliary modem supports cellular communication in at least a second frequency band differing from said first frequency band, thereby to provide to the Legacy personal communication device, ex post facto, capability of communicating in a frequency band other than the sole legacy frequency band supported by the Legacy personal communication device. 
BRUSILOVSKY does not specify supporting only one legacy frequency band. 
However, Examiner takes Official Notice that devices supporting only one legacy frequency band were well-known in the art before the effective filing date of the invention.
Therefore it would have been obvious to one of ordinary skill in the art to use a device supporting only one legacy frequency band, as was well-known in the art, because one of ordinary skill in the art would have recognized that a device supporting only one legacy frequency band would also benefit from upgrading as in the device of BRUSILOVSKY and JAIN such that a user of a device supporting only one legacy frequency band  would also be provided with additional communication opportunities without having to replace or substantially modify the existing single legacy frequency band mobile device (as suggested by JAIN in par. 7, 24-26).

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over BRUSILOVSKY in view of JAIN and US 2006/0129848 A1 (hereinafter PAKSOY).
Regarding claim 10, BRUSILOVSKY and JAIN discloses wherein the Legacy personal communication device also comprises a processor which communicates physically, and is supported by a legacy software layer, with the legacy modem (See par. 26, 31-32, 36, where BRUSILOVSKY discloses that controlling functions are executed by a client that is programmed to perform network selection to be implemented by a modem, hence supported by legacy software layer and communicating with the legacy modem.), and wherein said auxiliary modem also communicates physically with processor (See fig. 1, 6, par. 61-62 of JAIN where JAIN teaches that the cover with the smart card is connected to the host device via a USB connector that also allows the smart card to communicate with the host device for authentication, encryption and external communications.).
BRUSILOVSKY does not specify wherein the processor is an application processor chip and wherein communicating physically includes communicating physically via its legs. 
In the same or similar field of endeavor, PAKSOY teaches wherein the processor is an application processor chip and wherein communicating physically includes communicating physically via its legs (See fig. 1, par. 34-36, 47, where PAKSOY teaches that a mobile device uses an application processor chip that communicates physically with an external device via a USB port interface, hence physically via legs.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the processor is an application processor chip and wherein communicating physically includes communicating physically via its legs as taught by PAKSOY in the device of BRUSILOVSKY and JAIN because one of ordinary skill in the art would have recognized: that selecting a type of processor for a mobile device is a matter of design choice and that selecting specifically an application processor chip would provide a suitable solution based on the ability of an application processor chip to run user applications and execute mobile operating functions while providing a small form factor appropriate for a mobile phone; and that an interface that allows the application processor chip to communicate with an external device via USB, hence physically via legs, would allow the user to take advantage of a widely deployed interface (USB) to perform data exchange, such that the user is provided with increased communication opportunities to exchange data with other devices as needed. 
Regarding claim 11, BRUSILOVSKY and JAIN disclose wherein said upgraded communication device causes the processor to communicate with the auxiliary modem, via said ex post facto physical connection, including causing suitable data from the applications provided by the processor, to be exported to the auxiliary modem rather than to the legacy modem (See fig. 1, 6, par. 27-29, 37, 59-62, 69 of JAIN, where JAIN teaches providing wireless broadband modem access via a USB connector, hence connected via an ex post facto physical connection, that also allows the smart card to communicate with the host device to perform authentication, encryption and external communications via the smart card, hence exported to the auxiliary modem rather than to the legacy modem.).
BRUSILOVSKY does not specify wherein the processor is an application processor chip.
In the same or similar field of endeavor, PAKSOY teaches wherein the processor is an application processor chip (See fig. 1, par. 34-36, 47, where PAKSOY teaches that a mobile device uses an application processor chip that communicates physically with an external device via a USB port interface.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use wherein the processor is an application processor chip as taught by PAKSOY in the device of BRUSILOVSKY and JAIN because one of ordinary skill in the art would have recognized that selecting a type of processor for a mobile device is a matter of design choice and that selecting specifically an application processor chip would provide a suitable solution based on the ability of an application processor chip to run user applications and execute mobile operating functions while providing a small form factor appropriate for a mobile phone. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0173244 A1 discloses that wireless broadband is a 4G feature (par. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747. The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANKUR JAIN/Primary Examiner, Art Unit 2649